Citation Nr: 1409056	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  13-18 897	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hepatitis with residuals of liver condition and jaundice.

2.  Entitlement to service connection for a bilateral ankle condition.

3.  Entitlement to service connection for a bilateral knee condition.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to August 1985.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that denied the Veteran's claims.  The Veteran filed a notice of disagreement dated in September 2011 and the RO issued statement of the case dated in April 2013.  The Veteran submitted a substantive appeal in May 2013.

In his substantive appeal, the Veteran requested an opportunity to testify at a hearing before a Veterans Law Judge.  This request was withdrawn in a February 2014 statement.  38 C.F.R. § 20.704.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from August 1982 to August 1985.

2.	On February 25, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal was requested.





CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
Thomas O'Shay
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


